Citation Nr: 1534088	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for residuals of a right elbow injury.

3.  Entitlement to an initial compensable disability rating for right shoulder calcific tendinitis, prior to August 27, 2008, and since October 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 1990, from May 1992 to May 1992, and from September 2002 to May 2004.

The Veteran's initial rating claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for the right elbow and right shoulder disabilities.  The RO assigned an initial noncompensable (0 percent) disability rating for each disability, retroactively effective from October 31, 2006, the date of the Veteran's service connection claims.  The Veteran filed a Notice of Disagreement (NOD) in January 2008, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's service connection claim comes before the Board on appeal from a February 2008 rating decision of the RO in Oakland, California, which denied service connection for bilateral hearing loss.  The Veteran filed a NOD in March 2008.  The RO issued a SOC in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In a subsequent March 2009 rating decision, the RO granted the Veteran a period of convalescence from August 27, 2008, to September 30, 2008, as a result of a surgical procedure to his service-connected right shoulder disability.  The RO then assigned a noncompensable rating for the right shoulder disability, effective October 1, 2008.  The Veteran continued to appeal, requesting a compensable disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

In December 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned at the local RO.  A copy of the hearing transcript has been associated with the claims file.

In April 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The initial rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2008 and May 2014, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The May 2014 VA examiner also reviewed the Veteran's claims file prior to providing the examination.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in December 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  Id. at 1.  The VLJ noted the elements of the claim that were lacking to substantiate the claim for benefits (i.e., a current diagnosis and whether such current diagnosis was related to the Veteran's active military service).  Id. at 3.  The representative and the VLJ then asked questions regarding these missing elements and to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the Veteran's paperless claims file.  The remand also included scheduling the Veteran for another VA audiological examination, which he had in May 2014.  Finally, the remand included readjudicating the claim, which was accomplished in the August 2014 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic disease of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since filing his service connection claim in February 2007, the Veteran was provided a VA audiological examination in February 2008.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
10
RIGHT
10
10
10
10
10

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent bilaterally.

The Veteran was provided another VA audiological examination in May 2014.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
10
RIGHT
15
15
5
5
10

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.

The VA and private treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.  
The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears.  

Without this required proof of a current disorder, the claim for service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the Veteran has never had a current diagnosis, either when filing his claim or at any time since.  So without the required proof that he has a current diagnosis, the Board need not determine whether there is a correlation between a disorder and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's and his spouse's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his spouse possess the medical expertise to provide such a diagnosis.  The medical evidence establishes that the Veteran does not have a clinical diagnosis of bilateral hearing loss for VA purposes.  The VA examiners considered the lay assertions of record, but ultimately found that the Veteran did not have a current diagnosis of bilateral hearing loss for VA purposes.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

The Veteran's service-connected residuals of a right elbow injury and service-connected right shoulder calcific tendinitis are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5212 and 5024 (2015), respectively.  These Codes pertain to joint injuries.  The Veteran has only been afforded VA joint examinations - most recently in May 2014.  At the recent May 2014 VA joint examination, the Veteran reported numbness and tingling in all of his digits when asked about his right elbow symptoms.  Additionally, VA treatment records recently associated with the Veteran's claims file in August 2014 document "intermittent distal paresthesias" of the right shoulder.  To date, the Veteran has not been afforded a VA neurological examination to determine if he has any neurological abnormalities from his service-connected residuals of a right elbow injury and service-connected right shoulder calcific tendinitis.  Thus, based on the aforementioned, the Board finds that VA neurological examinations are necessary to determine the current severity of the service-connected disabilities currently on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526; see, as well, VAOPGCPREC 11-95 (1995).   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and severity of any neurological residuals associated with the Veteran's service-connected residuals of a right elbow injury.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

2.  Schedule the Veteran for a VA neurological examination to determine the nature and severity of any neurological residuals associated with the Veteran's service-connected right shoulder calcific tendinitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's initial rating claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


